Title: From John Adams to Joseph Gardoqui & Sons, 1 March 1780
From: Adams, John
To: Gardoqui, Joseph, & Sons (business)


     
      Gentm.
      Paris Hotel de Valois Ruë de Richelieu March 1. 1780
     
     I have but this Moment received, yours of 19 of Feb. and am very glad to learn that you have shipped the few Things I desired, and for the Invoice. I wrote you on the 25 Feb. requesting you to send Duplicates and Triplicates of the same Things by other good opportunity, which Request I now repeat, with this Addition that you charge your Commissions in future because there is no Reason that I should give you this Trouble, for nothing.
     I shall be ever obliged to you for News of his Excellency, John Jay Esqr and the Honourable Mr. Charmichael, and to learn the Progress they make and the success they meet, with, because I am very anxious to have a Solid, honourable and lasting Treaty, formed and compleated between your Country and mine. Am happy to hear that your Brother has seen Mr. Charmichael, and befriended him. I have already taken the Liberty to make honourable mention of your House in a Letter to Mr. Jay. This however was by no means necessary because your known Character and Connections with our Country, could not but procure you the Attention and Respect of Mr. Jay and Mr. Charmichael. With Mr. Jay I have had the Honour of a long Acquaintance having sat with him in Congress, from the Year 1774 to the Year 1777 I believe. Mr. Charmichael I never Saw, he having been several Years in Europe, and having passed over to America in the Spring of the Year 1778, about the Same Time that the Congress first did me the Honour to send me to France. I shall be always obliged to you, if you can send Word by any Vessell from Bilbao, to my dear Mrs. Adams, that you have received any Letter from me, or any News of me or mine on this Side the Water. Thank God, We are all very well at present and in good Spirits.
     There is a formidable Armament preparing at Brest, according to all Accounts, and whatever is its destination it cannot fail of being beneficial to my Country by making a Diversion at least, I hope still more. I am, with great Respect and Esteem, Gentlemen your obliged and obedient servant
    